I dissent. I think the majority opinion states every reason for granting relief to the appellant. There is no need to review the evidence. That has already been done. A healthy woman earning two hundred forty-five dollars a month, in my opinion, has no right to permanently draw one hundred dollars per month from the four hundred fifty dollars monthly earnings of her former husband. Her salary amply meets her needs and enables her to save money for her old age. I think common equity demands that the one hundred dollars per month alimony be eliminated. These people had been separated for over eight years before this action to modify the decree was commenced. The wife has absolutely no claim upon the husband or his earnings. *Page 854 
I am not concerned with whether the trial judge may be said to have abused his discretion or merely committed error. I think his failure to grant the husband relief was wrong and inequitable and for these reasons dissent.
MALLERY, J., concurs with CONNELLY, J.
October 8, 1946. Petition for rehearing denied.